DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 Apr. 2022 has been entered.

Allowable Subject Matter
Claims 1-20 are allowed.
Regarding claim 1, the closest prior art is Stevenson et al. US 2016/0339398. Stevenson teaches a hollow expansion chamber with a spheroidal shape in Fig 38. Stevenson teaches a hollow expansion chamber with a first integral transition to a first frustoconical shape in Fig 12. The modification would not have been obvious because the shape of the transition is critical to the operation of the invention. No prior art, alone or in combination, teaches all the limitations of claim 1.
Claims 2-17 depend upon claim 1.
Claim 18 contains similarly allowable subject matter to claim 1.
Claim 19 depends upon claim 19.
Claim 20 contains similarly allowable subject matter to claim 1.

Response to Argument
The following is a response to Applicant’s arguments filed 29 Apr. 2022:

Applicant argues that the drawing amendments should be entered.
Examiner agrees and the drawings filed 29 Apr. 2022 are entered.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOBSON whose telephone number is (571)272-9914. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN HOBSON/Examiner, Art Unit 1776